Citation Nr: 1632104	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left ear tinnitus.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  An unappealed October 2007 rating decision denied service connection for left ear tinnitus; the Veteran did not submit a timely notice of disagreement to the rating decision and additional relevant evidence was not received within one year of the rating decision notice.

2.  The evidence received since the October 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left ear tinnitus.

3.  The Veteran has bilateral tinnitus.

4.  The Veteran's MOS was as a helicopter mechanic and he was most likely exposed to acoustic trauma.  He was also treated for ear infections in service.

5.  The Veteran's tinnitus was not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of tinnitus were not continuous since service separation.

6.  The evidence does not show that the Veteran's bilateral tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, which denied service connection for left ear tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received subsequent to the October 2007 rating decision is new and material; the claim for service connection for left ear tinnitus is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The criteria for service connection for bilateral tinnitus have not been met.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Veteran's previously denied claim for service connection for left ear tinnitus is reopened, as explained below.  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The evidence of record includes service treatment records, post-service treatment records, and the Veteran's statements.  In August 2007 and March 2010 VA provided the Veteran with examinations to determine the nature and etiology of the Veteran's tinnitus.  As these medical examination reports were written after review an interview with the Veteran, an audiological examination of the Veteran, and contain opinions regarding the etiology of the Veteran's tinnitus, the Board finds that the medical examination reports are adequate.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Left Ear Tinnitus

The Veteran was initially denied service connection for left ear tinnitus in an October 2007 rating decision because there was no evidence that the Veteran's tinnitus was related to service.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2015) (the regulations pertaining to the procedures for initiating and perfecting appeals to the Board of unfavorable RO determinations).  Therefore, the October 2007 rating decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the October 2007 rating decision included service treatment records and the Veteran's statements regarding the claimed in service tinnitus.  The evidence also included an August 2007 VA examination where the Veteran indicated that his left ear tinnitus had started three months prior to the August 2007 examination. 

In support of the current application to reopen service connection for left ear tinnitus, the new evidence associated with the record since the October 2007 rating decision includes, in pertinent part, a March 2010 VA examination report, where the Veteran reported symptoms of bilateral tinnitus since service. 

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA examination report is new and material as it relates to an unestablished fact (purported continuous symptoms of tinnitus since service) necessary to substantiate the claim for service connection for a left ear tinnitus disorder.  Accordingly, the evidence is new and material, and the claim is reopened. See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of tinnitus (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Tinnitus

The Veteran contends that his tinnitus is related to in-service noise exposure and/or in-service ear infections.  The Veteran's military occupational specialty (MOS) was as a helicopter mechanic.  See DD Form 214.  Based on the Veteran's MOS, the Board finds that the Veteran was exposed to acoustic trauma in service.  His service treatment records also reflect complaints and/or findings of otitis, to include in January 1967, February 1967, May 1967, and October 1967.

Further, the Board finds that the Veteran has a current diagnosis of bilateral tinnitus. In Charles v. Principi, 16 Vet. App. 370 (2002), the U.S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  In this case, the Veteran has reported that he has ringing and whistling in his ears.  See VA examination report dated March 2010.  As such, the Board finds that the Veteran has a current tinnitus disability.

Next, the Board finds that the Veteran's tinnitus was not chronic in service.  The Veteran's service treatment records are silent as to complaints and treatment related to tinnitus.  In the September 1968 service separation medical examination, a clinical evaluation of the Veteran's ears was normal and tinnitus was not noted.  Additionally, in the September 1968 report of medical history, completed by the Veteran at service separation, he specifically checked "NO" as to having ear trouble.  For these reasons, the Board finds that symptoms of tinnitus were not chronic in service.

Further, the evidence demonstrates that symptoms of tinnitus have not been continuous since service separation and did not manifest within one year of service separation.  In an August 2007 fee-based VA examination, the Veteran reported that his tinnitus "began three months ago."  The Board finds that this evidence demonstrates that tinnitus did not manifest within one year of service separation.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).

Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303(b), there is no evidence of continuous symptoms pertaining to tinnitus since service separation.  Post-service VA treatment records are negative for complaints or diagnoses relating to tinnitus for many years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention a tinnitus at any time prior to his current claim.  For example, in December 2004, the Veteran filed service connection claims for diabetes and peripheral neuropathy; however, he did not report tinnitus during this previous claim.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a tinnitus disorder in service and a lack of tinnitus symptomatology at the time he filed the other claims.   

Moreover, the Board finds that the Veteran's statements regarding continuous symptoms of tinnitus since service have been inconsistent, and therefore, not credible.  For example, in an August 2007 fee-based VA examination, the Veteran reported that his tinnitus "began three months ago."  In a following March 2010 fee-based VA examination, the Veteran reported that he had experienced tinnitus symptoms for approximately 40 years.  VA treatment records also do not reflect statements by the Veteran that his tinnitus began in service or that it has persisted since service separation.  As the Veteran's statements regarding the onset of tinnitus are inconsistent, the Board finds that the Veteran's statements regarding continuous tinnitus symptomatology since service not credible.  This evidence also weighs against a finding that tinnitus manifested within one year of service separation.

Concerning direct service connection, for the reasons that will be set forth below, the Board finds that the Veteran's tinnitus has not been related to service.  In the August 2007 VA examination, the Veteran reported that his tinnitus had begun three months prior.  A diagnosis of left ear tinnitus was confirmed.  The examiner then opined that the Veteran's tinnitus was "not likely" due to military noise exposure as it occurred within the last three months.

In the March 2010 VA examination, the Veteran stated that his tinnitus began in 1968 following exposure to noise as a helicopter mechanic and "jungle rot" of his ear(s).  The examiner diagnosed the Veteran with tinnitus, but opined that the tinnitus was at least as likely as not associated with hearing loss (a nonservice-connected disability).  In response to the question as to whether the Veteran's current tinnitus was due to his in-service noise exposure and/or ear infections, the examiner noted that the Veteran's separation examination report revealed hearing within normal limits and no concerns for tinnitus at that time.  Later evaluations revealed hearing loss bilaterally with complaints of unilateral tinnitus (left ear).  Thus, the examiner reasoned that hearing loss and tinnitus "must have begun post military service."  Additionally, it was noted that the Veteran's report of tinnitus beginning over 40 years ago differed from his statements in the previous VA examination.  

The Board finds the VA examination reports to be highly probative as to whether the Veteran's currently diagnosed tinnitus is related to service.  The examiners interviewed the Veteran, discussed the medical evidence and the Veteran's history in detail, performed audiological examinations, and provided opinions supported by well-reasoned rationales.  See Prejean, 13 Vet. App. at 448-9;  Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

The Board has also considered the Veteran's statements regarding his belief that he has tinnitus that is related to his in-service noise exposure and/or ear infections.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Tinnitus is a medically complex process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, for the reasons discussed above, the Board has found the Veteran's statements regarding continuous symptoms of tinnitus since service not credible.

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's tinnitus and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for left ear tinnitus is reopened.

Service connection for bilateral tinnitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


